Citation Nr: 1757496	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating greater than 50 percent for posttraumatic stress disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 50 percent rating for posttraumatic stress disorder. 

In August 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. 

In March 2017, VA granted a temporary 100 percent rating for posttraumatic stress disorder effective November 22, 2016. See 38 C.F.R. § 4.29 (2017). The 50 percent rating resumed effective February 1, 2017. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The issue of entitlement to service connection for substance abuse secondary to posttraumatic stress disorder has been raised by the record at the August 2016 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant when further action is required on his part.

REMAND

The Veteran contends that the 50 percent rating does not adequately reflect the severity of his disability. In this regard, at his August 2016 videoconference hearing, the Veteran testified that he received treatment at the VA clinic in Pensacola, Florida from approximately 2011 until he transferred to the VA community based outpatient clinic in Eglin, Florida in 2014. On review, records dating since February 2017 should be obtained from the VA facility in Eglin, Florida. 38 C.F.R. § 3.159(c)(2) (2017).

The Veteran also testified that his posttraumatic stress disorder has worsened since his last VA examination. Given that his last compensation examination was in 2010 a current examination is needed. 38 C.F.R. § 3.327 (2017). 

The Veteran further reported that he has not been employed for the last 12 years. He felt he was unemployable due to his posttraumatic stress disorder and substance abuse problems. The issue of entitlement to a total disability rating is inferred herein and should be developed and adjudicated. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In January 2017, the Veteran submitted an application for vocational rehabilitation. Records pertaining to this claim should be obtained on remand. 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Request mental health records from the Biloxi, Mississippi VA Medical Center as well as the VA Community Based Outpatient Clinic in Eglin, Florida for the period since January 2016. Any records obtained should be associated with the electronic claims folder.  Additionally, request the Veteran's VA vocational rehabilitation folder. Any and all records obtained should be associated with the electronic claims folder.

If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of service-connected posttraumatic stress disorder. The electronic claims folder must be available for review.

In accordance with the latest worksheets for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints. The examiner is to opine whether it is at least as likely as not that any diagnosed substance abuse disorder is proximately due to or aggravated by posttraumatic stress disorder. If aggravation is found, the examiner should identify a baseline level of disability.

The examiner is also to provide an opinion addressing the functional impairment caused by posttraumatic stress disorder on the Veteran's ability to work.  In so doing the examiner must address and comment on the February 2017 opinion of a Biloxi VA Medical Center psychologist that posttraumatic stress disorder causes the Veteran severe occupational impairment.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the reviewing examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Thereafter the RO is to review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Send appropriate VCAA notice for a claim of entitlement to a total disability rating based on individual unemployability and otherwise develop the claim as indicated.
 
6. Upon completion of the requested development and any additional development deemed appropriate, adjudicate the issue of entitlement to service connection for substance abuse secondary to posttraumatic stress disorder.  The appellant is advised that the Board will not exercise jurisdiction over any claim without a timely perfected appeal.

7.  The RO is to then readjudicate the claims of entitlement to an increased rating for posttraumatic stress disorder as well as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

